Exhibit 10.12

Quantumtm

                                                                                                    

John Gannon
President & Chief Operating Officer
Quantum Corporation
4001 Discovery Drive, Suite #1100
Boulder, Colorado 80303
Telephone: 720-406-5590
John.Gannon@quantum.com
www.quantum.com

 

 

December 16, 2003

 

To:  George Kreigler

From:  John Gannon
 

Dear George,

I am pleased that you have accepted the opportunity to lead Quantum’s Storage
Systems organization as the General Manager.

I realize the leadership challenges that this new role presents and am
completely confidant that you are capable of driving the organizational change
and achieving the results that will allow us to meet our strategic goals.  I’ve
already mentioned to you that you will be eligible for a performance bonus based
on achieving specific quarterly results.  The details of that program will be
specified in a separate communication.

In addition, as we discussed, if your position is eliminated within the next 18
months and a comparable job is not found within Quantum, or if you are
discharged for any reason other than misconduct, or failure to perform within
that time period, Quantum will provide you with a severance package of up to 12
months salary upon your signature on Quantum’s “release of all claims”
agreement.

To confirm this agreement, please sign one copy of this letter and return it to
Barbara Barrett.

                                                                                                    

Sincerely,
/s/ John Gannon

John Gannon
President & Chief Operating Officer

 

 

 

I understand and accept the terms of this agreement

Signed:  /s/ George Kreigler                          
Dated:   12/16/03                                     